DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicants amendments have been submitted on 12/22/2020 has been received. Claims 1, 4-9, 14, 16, 17, 20 have been amended. Claim 21 is new. Claims 2, 3 have been cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Andreas-Schott et al., on claims 1, 2, 4-6, 8, 15 have been withdrawn because the Applicant have amended the claims.
The rejection under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Zafred et al., claims 1, 2, 20 have been withdrawn because the Applicant have amended the claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a fuel cell module, comprising a housing. The housing comprises a box, wherein one side of the box is open, and a lid for closing the one side of the box; and a 
The instant claims are also, to a fuel cell module, comprising a housing comprising a box, wherein one side of the box is open, and a lid for closing the one side of the box a cell stack, which is housed in an accommodation chamber disposed inside the housing, and in which a plurality of fuel cells, configured to generate power by use of fuel gas and oxygen containing gas, and are disposed and electrically connected together. An oxygen containing gas introducing plate, which is located closer to a bottom surface of the box than the cell stack; wherein -4-U.S. Patent Application No. 16/310,854P72541US Response to Office Action dated September 22, 2020 the lid comprises a first gas flow channel through which is configured to flow either one of the oxygen containing gas and exhaust gas which is discharged from the accommodation chamber. The lid further comprises a second gas flow channel disposed adjacent to the first gas flow channel and through which is configured to flow the other of the oxygen containing gas and the exhaust gas; the oxygen containing gas introducing plate is configured to pass the 
The prior art US Publication 2006/0127730 to Andreas-Schott et al. discloses a fuel cell module, comprising a housing comprising a box, wherein one side of the box is open, and a lid for closing the one side of the box; and a cell stack, which is housed in an accommodation chamber disposed inside the housing, and in which a plurality of fuel cells, which generate power by use of fuel gas and oxygen containing gas, are disposed and electrically connected together, wherein the lid (66) comprises a first gas flow channel through which flows either one of the oxygen containing gas and exhaust gas which is discharged from the accommodation chamber (72, 74). However, the Andreas-Schott et al. reference does not disclose, nearly disclose or provide motivation to modify the fuel cell module to comprise the lid comprises a first gas flow channel through which is configured to flow either one of the oxygen containing gas and exhaust gas which is discharged from the accommodation chamber, the lid further comprises a second gas flow channel disposed adjacent to the first gas flow channel and through which is configured to flow the other of the oxygen containing gas and the exhaust gas; and the second gas flow channel is located closer to the cell stack than 
In addition, the Andreas-Schott et al. reference does not disclose, nearly disclose or provide motivation to modify the fuel cell module wherein -4-U.S. Patent Application No. 16/310,854P72541US Response to Office Action dated September 22, 2020the lid comprises a first gas flow channel through which is configured to flow either one of the oxygen containing gas and exhaust gas which is discharged from the accommodation chamber. The lid further comprises a second gas flow channel disposed adjacent to the first gas flow channel and through which is configured to flow the other of the oxygen containing gas and the exhaust gas; the oxygen containing gas introducing plate is configured to pass the oxygen containing gas along the bottom surface of the box and supply the oxygen containing gas to the cell stack through an oxygen containing gas introducing port; and a third gas flow channel, which connects the first gas flow channel and the oxygen gas containing gas introducing plate, wherein the third gas flow channel is configured so that the oxygen containing gas which has passed through the first gas flow channel passes through the third gas flow channel to flow into the oxygen containing gas introducing plate.
The prior art US Patent 5,573,867 to Zafred reference discloses a fuel cell module, comprising a housing comprising a box, wherein one side of the housing is open, and a lid (60) for closing the one side of the box; and a cell stack, which is housed in an accommodation chamber disposed inside the housing, and in which a plurality of fuel cells, which generate power by use of fuel gas and oxygen containing gas, are disposed and electrically connected together, wherein the lid (60, 61, Fig. 3) comprises a first gas flow channel through which flows either one of the oxygen containing gas and 
In addition, the Zafred reference does not disclose, nearly disclose or provide motivation to modify the fuel cell module wherein -4-U.S. Patent Application No. 16/310,854P72541US Response to Office Action dated September 22, 2020the lid comprises a first gas flow channel through which is configured to flow either one of the oxygen containing gas and exhaust gas which is discharged from the accommodation chamber. The lid further comprises a second gas flow channel disposed adjacent to the first gas flow channel and through which is configured to flow the other of the oxygen containing gas and the exhaust gas; the oxygen containing gas introducing plate is configured to pass the oxygen containing gas along the bottom surface of the box and supply the oxygen containing gas to the cell stack through an oxygen containing gas introducing port; and a third gas flow channel, which connects the first gas flow channel and the oxygen gas containing gas introducing plate, wherein the third gas flow channel is configured so that the oxygen containing gas which has passed through the first gas flow channel .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725